EXHIBIT 10.22
 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT.  CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
Amended and Restated
Google Services Agreement
 
This Amended and Restated Google Services Agreement (“GSA”) is entered into by
and between Google Inc. (“Google”) and Miva, Inc., a corporation formed under
the laws of Delaware (“Customer”).  This GSA shall be effective as of January 1,
2009 (“GSA Effective Date”) and hereby amends and restates the Google Services
Agreement between Google and Customer dated December 27, 2006. Each Order
Form (as defined below) shall be governed by this GSA and shall become effective
on January 1, 2009 (“Order Form Effective Date”). This GSA and the corresponding
individual Order Form into which this GSA is incorporated together constitute
the “Agreement”.
 
1  DEFINED TERMS.  The following capitalized terms shall have the meanings set
forth below.  Capitalized terms used but not defined in this GSA shall have the
meanings stated in the Order Form.
 
1.1     “Beta Features” are those features of the Services which are identified
by Google as beta or unsupported in Google’s then current technical
documentation.
 
1.2     “Brand Features” means the trade names, trademarks, service marks,
logos, domain names, and other distinctive brand features of each party,
respectively, as secured by such party from time to time.
 
1.3     “Customer Content” means any editorial, text, graphic, audiovisual, and
other content that is served to End Users of the Site(s) or Customer Client
Application(s) and that is not provided by Google.
 
1.4     “Destination Page” means any Web page which may be accessed by clicking
on any portion of an Advertising Result and/or Search Result.
 
1.5     “Google Protocol” means Google’s then current protocol for accessing and
implementing the Services.
 
1.6     “Intellectual Property Rights” means any and all rights existing from
time to time under patent law, copyright law, semiconductor chip protection law,
moral rights law, trade secret law, trademark law, unfair competition law,
publicity rights law, privacy rights law, and any and all other proprietary
rights, as well as, any and all applications, renewals, extensions, restorations
and re-instatements thereof, now or hereafter in force and effect worldwide.
 
1.7     “Order Form” means the individual Google Services Agreement Order
Form executed by both Customer and Google and into which this GSA has been
incorporated by reference as provided therein.  Each Order Form (as it may be
amended from time to time) into which this GSA may be incorporated will be
considered a separate agreement from any other Order Form.  Accordingly, for
purposes of interpretation of any specific order form, “Order Form” shall refer
only to that Order Form into which this GSA has been incorporated and which is
the subject of interpretation, and not to any other order form into which this
GSA may otherwise be incorporated (unless and then only to the extent the
parties have expressly provided otherwise).
 
1.8     “Services” means the services ordered by Customer and to be provided by
Google pursuant to the Order Form.
 
 
1

--------------------------------------------------------------------------------

 
 
2  SERVICES.
 
Services.  Subject to the terms and conditions of this Agreement, Google will
provide Customer, and Customer will procure from Google, the Services for the
fees set forth in the Order Form executed by Customer and Google.  ***
 
2.1    Beta or Unsupported Features.  *** Google reserves the right, in its sole
discretion, to include or cease providing Beta Features as part of any Services
at any time.
 
3  CUSTOMER OBLIGATIONS.
 
3.1    Prohibited Actions.  Customer shall not, and shall not allow any third
party to:
 
(a)          edit, modify, truncate, filter or change the order of the
information contained in any Search Results and/or Advertising Results (either
individually or collectively), including, without limitation, by way of
commingling Search Results and/or Advertising Results with non-Google provided
search results or advertising;
 
(b)         frame any Results Page or Destination Page;
 
(c)          redirect an End User away from the Destination Page, provide a
version of the Destination Page different from the page an End User would access
by going directly to the Destination Page, intersperse any content between an
Advertising Result or Search Result and the corresponding Destination Page or
implement any click tracking or other monitoring of Advertising Results or
Search Results;
 
(d)         display any Search Results and/or Advertising Results  in pop-up,
pop-under, exit windows, expanding buttons, or animation;
 
(e)          display any Search Results and/or Advertising Results to any third
parties other than End Users;
 
(f)          minimize, remove or otherwise inhibit the full and complete display
of any Results Page (including any Search Results and/or Advertising Results),
and the corresponding Destination Pages;
 
(g)         produce or distribute any software, or permit any of its software to
be distributed with software, that prevents the display of ads provided by
Google (such as by way of blocking or replacing ads);
 
(h)         ***;
 
(i)           transfer, sell, lease, syndicate, sub-syndicate, lend, or use for
co-branding, timesharing, service bureau or other unauthorized purposes any
Services or access thereto (including, but not limited to Search Results and/or
Advertising Results, or any part, copy or derivative thereof);
 
(j)           enter into any arrangement or agreement under which any third
party pays Customer fees, Customer pays any third party fees, or either shares
in any revenue payments and/or royalties for any Search Results and/or
Advertising Results;
 
(k)          directly or indirectly generate queries, or impressions of or
clicks on Search or Advertising Results, through any automated, deceptive,
fraudulent or other invalid means (including, but not limited to, click spam,
robots, macro programs, and Internet agents);
 
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.
 
 
2

--------------------------------------------------------------------------------

 
 
(l)           encourage or require End Users or any other persons, either with
or without their knowledge, to click on Advertising Results through offering
incentives or any other methods that are manipulative, deceptive, malicious or
fraudulent (each of the foregoing in subsections (k) and (l) a “Fraudulent
Act”);
 
(m)         modify, adapt, translate, prepare derivative works from, decompile,
reverse engineer, disassemble or otherwise attempt to derive source code from
any Services, the Google Protocol, or any other Google technology, content,
data, routines, algorithms, methods, ideas design, user interface techniques,
software, materials, and documentation;
 
(n)         remove, deface, obscure, or alter Google’s copyright notice,
trademarks or other proprietary rights notices affixed to or provided as a part
of any Services, the Google Protocol, or any other Google technology, software,
materials and documentation;
 
(o)         “crawl”, “spider”, index or in any non-transitory manner store or
cache information obtained from the Services (including, but not limited to,
Search Results and/or Advertising Results, or any part, copy or derivative
thereof); or
 
(p)         create or attempt to create a substitute or similar service or
product through use of or access to any of the Services or proprietary
information related thereto.
 
Further, no Site or Customer Client Application shall contain any pornographic,
hate-related or violent content or contain any other material, products or
services that violate or encourage conduct that would violate any criminal laws,
any other applicable laws, or any third party rights.
 
3.2     Implementation.  Customer shall ensure that there is no use of or access
to any Services through Customer’s properties which are not in compliance with
the terms of the Agreement or not otherwise approved by Google, and Customer
shall monitor and disable any such access or use by unauthorized parties
(including, but not limited to, spammers or any third party sites).  ***
 
3.3    ***
 
4   Ownership; License Grants.
 
4.1     Google Rights.  Google shall own all right, title and interest,
including without limitation all Intellectual Property Rights (as defined
below), relating to the Services (and any derivative works or enhancements
thereof), including but not limited to, all software, technology, information,
content, materials, guidelines, documentation, and the Google Protocol.  
Customer shall not acquire any right, title, or interest therein, except for the
limited use rights expressly set forth in the Agreement.  Any rights not
expressly granted herein are deemed withheld.
 
4.2     Customer Rights.  Customer, its licensors, or other applicable third
party providers own all Intellectual Property Rights in and to the Customer
Content.  Google shall not acquire any right, title or interest in or to such
Customer Content, except as expressly provided herein.  Any rights not expressly
granted herein are deemed withheld.
 
 
3

--------------------------------------------------------------------------------

 
 
4.3     Brand Features; License Grant.
 
4.3.1
    Brand Features.  Each party shall own all right, title and interest,
including without limitation all Intellectual Property Rights, relating to its
Brand Features.  Some, but not all examples of Google Brand Features are located
at:  http://www.google.com/permissions/trademarks.html (or such other URLs
Google may provide from time to time).  Except to the limited extent expressly
provided in this Agreement, neither party grants, and the other party shall not
acquire, any right, title or interest (including, without limitation, any
implied license) in or to any Brand Features of the first party; and all rights
not expressly granted herein are deemed withheld.  All use by Google of Customer
Brand Features (including any goodwill associated therewith) shall inure to the
benefit of Customer and all use by Customer of Google Brand Features (including
any goodwill associated therewith) shall inure to the benefit of Google.  No
party shall challenge or assist others to challenge the Brand Features of the
other party (except to protect such party’s rights with respect to its own Brand
Features) or the registration thereof by the other party, nor shall either party
attempt to register any Brand Features or domain names that are confusingly
similar to those of the other party.

 
4.3.2
    License to Google Brand Features.  Subject to the terms and conditions of
this Agreement, Google grants to Customer a limited, nonexclusive and
nonsublicensable license during the Services Term to display those Google Brand
Features expressly authorized for use in this Agreement, solely for the purposes
expressly set forth herein.  ***Furthermore, in its use of any Google Brand
Feature, Customer agrees to adhere to Google’s then current Brand Feature use
guidelines, and any content contained or referenced therein, which may be found
at the following URL: http://www.google.com/permissions/guidelines.html (or such
other URL Google may provide from time to time).

 
License to Customer Brand Features.  Subject to the terms and conditions of this
Agreement, Customer grants to Google a limited, nonexclusive and
nonsublicensable license during the Services Term to display those Customer
Brand Features expressly authorized for use in this Agreement, solely for the
purposes expressly set forth herein.  ***
 
4.4           ***
 
5   Payment.
 
5.1     Fees.  The fees and payment terms for the Services shall be set forth in
the applicable Order Form.
 
5.2     Taxes and Other Charges.  All payments under the Agreement are exclusive
of taxes imposed by any governmental entity.  Customer  shall pay any applicable
taxes, including sales, use, personal property, value-added, excise, customs
fees, import duties or stamp duties or other taxes and duties imposed by
governmental entities of whatever kind and imposed with respect to the
transactions for services provided under the Agreement, including penalties and
interest, but specifically excluding taxes based upon Google’s net income.  When
Google has the legal obligation to collect any applicable taxes, the appropriate
amount shall be invoiced to and paid by Customer “net thirty (30) days” from the
date of invoice or other notification.  Customer shall promptly provide Google
with such documentation as may be required by the applicable governmental entity
in order for Google to process payments hereunder (including, without
limitation, a valid certificate of Customer’s exemption from obligation to pay
taxes as authorized by the appropriate governmental entity), and Google may
withhold any payments required to be made hereunder until Customer has provided
such documentation.  Customer shall promptly provide Google with original or
certified copies of all tax payments or other sufficient evidence of tax
payments at the time such payments are made by Customer pursuant to the
Agreement.
 
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.
 
 
4

--------------------------------------------------------------------------------

 
 
6   Representations, Warranties and Disclaimer.  Each party represents and
warrants that it has full power and authority to enter into the Agreement. 
Customer represents and warrants that:  (a) ***; (b) the execution and delivery
of this Agreement, and the performance by Customer of its obligations hereunder,
will not constitute a breach or default of or otherwise violate any agreement to
which such party or any of its affiliates are a party or violate any rights of
any third parties arising therefrom; (c) ***; and (d) Customer has and will
maintain all rights as shall be required to send the information it  provides to
Google pursuant to this Agreement.   Google does not warrant that the Services
will meet all of Customer’s requirements or that performance of the Services
will be uninterrupted, virus-free, secure or error-free.  Except as expressly
provided for herein, NEITHER PARTY MAKES ANY OTHER WARRANTY OF ANY KIND, WHETHER
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING WITHOUT LIMITATION
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR USE AND NONINFRINGEMENT.
 
7   Indemnification.
 
7.1     Google Indemnity.  Google will defend, or at its option settle, any
third party lawsuit or proceeding brought against Customer based upon or
otherwise arising out of a claim that *** Notwithstanding the foregoing, in no
event shall Google have any obligations or liability under this Section arising
from: (i) use of any Beta Features, (ii) use of any Services or Google Brand
Features in a modified form or in combination with materials not furnished by
Google, (iii) any content, information or data provided by Customer, End Users
or any other third parties, (iv) any Search Results or third party Web sites or
content to which such Search Results may link.  Google, in its sole and
reasonable discretion, reserves the right to terminate Customer’s continued use
of any Services or Google Brand Features which are alleged or believed by Google
to infringe, and ***.
 
7.2     Customer Indemnity.  Customer will defend, or at its option settle, any
third party lawsuit or proceeding brought against Google based upon or otherwise
arising out of: (a) Customer Content, the Site(s), Customer Client
Application(s) and/or Customer Brand Features; (b) *** (c) any claim alleging
facts that would constitute a breach of Customer’s representations and
warranties made in subsection (b) of the second sentence of Section 6.
 
7.3     General.  Indemnification provided under Sections 7.1 and 7.2 shall be
limited to (a) payment by the indemnifying party (“Indemnitor”) of all damages
and costs finally awarded for such claim, or (b) settlement costs approved in
writing by the Indemnitor.  The foregoing obligations shall exist only if the
party seeking indemnification (“Indemnitee”): (i) promptly notifies the
Indemnitor of such claim, (ii) provides the Indemnitor with reasonable
information, assistance and cooperation in defending the lawsuit or proceeding,
and (iii) gives the Indemnitor full control and sole authority over the defense
and settlement of such claim.  The Indemnitee may join in defense with counsel
of its choice at its own expense. The Indemnitor shall only reimburse the
Indemnitee for expenses incurred by the Indemnitee with the Indemnitor’s prior
written approval.  SECTION 7 STATES THE PARTIES’ ENTIRE LIABILITY AND EXCLUSIVE
REMEDY WITH RESPECT TO INFRINGEMENT OF A THIRD PARTY’S INTELLECTUAL PROPERTY
RIGHTS AS SET FORTH ABOVE.
 
8   Limitation of Liability.
 
Limitation.  SUBJECT TO SECTION 8.2, NEITHER PARTY WILL BE LIABLE FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES,
INCLUDING BUT NOT LIMITED TO DAMAGES FOR LOST DATA, LOST PROFITS, LOST REVENUE
OR COSTS OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, HOWEVER CAUSED AND
UNDER ANY THEORY OF LIABILITY, INCLUDING BUT NOT LIMITED TO CONTRACT OR TORT
(INCLUDING PRODUCTS LIABILITY, STRICT LIABILITY AND NEGLIGENCE), AND WHETHER OR
NOT SUCH PARTY WAS OR SHOULD HAVE BEEN AWARE OR ADVISED OF THE POSSIBILITY OF
SUCH DAMAGE AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY STATED HEREIN.  ***
 
8.1     Exclusions from Limitations.  Unless and then only to the extent this
Agreement expressly states otherwise, nothing in this Agreement shall exclude or
limit either party’s liability for:  (a) breaches of the exclusivity obligations
contained in this Agreement; (b) breaches of any confidentiality obligations
contained in this Agreement; (c) infringement or misappropriation of the other
party’s Intellectual Property Rights or Customer’s breach of any license granted
in this Agreement to use the applicable Google Protocol(s); or ***
 
8.2     Allocation of Risk.  The parties agree that (i) the mutual agreements
made in this Section 8 reflect a reasonable allocation of risk, and (ii) that
each party would not enter into the Agreement without these limitations on
liability.
 
 
5

--------------------------------------------------------------------------------

 
 
9        Confidentiality; PR.
 
9.1     Confidentiality.  Disclosure of confidential and/or proprietary
information disclosed hereunder, including the existence and content of the
Agreement and any information provided pursuant to the Agreement, shall be
governed by the confidentiality provisions of the Google Standard Mutual
Non-Disclosure Agreement, which has been executed by the parties prior to or
concurrently with this GSA, as of the date provided in the Order Form (the
“NDA”).  The confidentiality provisions of the NDA are hereby incorporated by
reference into this GSA.  ***
 
9.2     PR.  Neither party will issue any public announcement regarding the
existence or content of this Agreement without the other party’s prior written
approval.  Notwithstanding the foregoing, Google may include Customer’s Brand
Features in presentations, marketing materials, and customer lists (which
includes, without limitation, customer lists posted on Google’s web sites and
screen shots of Customer’s implementation of the Services).  Upon Customer’s
request, Google will furnish Customer with a sample of such usage.
 
10    Term and Termination.
 
10.1   Term.  The term of an Order Form under which Services may be used by
Customer shall commence on the applicable Order Form Effective Date (except as
otherwise specified in such Order Form) and shall continue for the period of
time set forth on such Order Form for the applicable Services (“Services Term”),
unless earlier terminated as provided herein or therein.
 
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.
 
 
6

--------------------------------------------------------------------------------

 
 
10.2   Termination.
 
10.2.1 
                 General.  Either party may suspend performance and/or terminate
this Agreement, in whole or in part: (i) if the other party materially breaches
any material term or condition of this Agreement and fails to cure such breach
within thirty (30) days after receiving written notice thereof; or (ii) if the
other party becomes insolvent or makes any assignment for the benefit of
creditors or similar transfer evidencing insolvency, or suffers or permits the
commencement of any form of insolvency or receivership proceeding, or has any
petition under bankruptcy law filed against it, which petition is not dismissed
within sixty (60) days of such filing, or has a trustee, administrator or
receiver appointed for its business or assets or any part thereof.

 
10.2.2 
                 Google Termination Rights.  Google may terminate this
Agreement, or the provision of any Service hereunder, immediately upon written
notice: (i) if Customer breaches Section 3.1 (Prohibited Actions) of this GSA,
Section 4.3 (License Grants; Brand Features) of this GSA, or Section 9.1
(Confidentiality) of this GSA or the exclusivity provisions contained in the
Order Form; (ii) if Customer is in material breach of this Agreement more than
two (2) times notwithstanding any cure of such breaches; (iii) ***; or (iv) as
otherwise provided in the Order Form.

 
 

10.2.3 
                 Suspension and Termination in the Event of an Injunction. 
Google may suspend performance under this Agreement in whole or in part with
immediate effect if, as a result of a claim alleging facts that would constitute
a breach of Customer’s representations and warranties made in subsections
(b) and (c) of the second sentence of Section 6, Google is obliged by final or
temporary court order or magisterial decision to temporarily or permanently
refrain from continuing to perform its obligations under this Agreement. 
Google’s rights under this provision shall become effective on the date of the
court order or magisterial decision or on the date of the service of the order
irrespective of the possibility of appeal.  If any suspension under this
paragraph continues for more than six (6) months, Google may terminate this
Agreement  in whole or in part with immediate effect.

 
10.3   Rights upon Termination.  Upon the expiration or termination of the
Agreement for any reason: (i) all rights and licenses granted by Google shall
cease immediately; (ii) each party shall promptly return to the other party, or
destroy and certify the destruction of, all Confidential Information of the
other party; and (iii) Customer’s rights to use any Google Brand Features, as
permitted under the Agreement, shall cease immediately.
 
10.4   Effect of Termination of an Order Form.  The termination or expiration of
an individual Order Form or this Agreement shall not have the effect of
terminating any other individual Order Form or this GSA with respect to such
other individual Order Form, unless expressly agreed to by the parties in
writing.  Either party may terminate this GSA upon thirty (30) days’ prior
written notice to the other; provided that in no event may this GSA be
terminated with respect to any Order Form that remains outstanding.
 
10.5   Non-exclusive Remedy.  Termination or expiration of this Agreement, in
part or in whole, shall not limit either party from pursuing other remedies
available to it, nor shall either party be relieved of its obligation to pay all
fees that are due and owing under this Agreement through the effective date of
termination.  Neither party shall be liable to the other for any damages
resulting solely from termination as permitted herein.
 
 
7

--------------------------------------------------------------------------------

 
 
11      Miscellaneous.
 
11.1   Compliance with Laws.  Each party shall comply with all laws, rules and
regulations, if any, applicable to it in connection with the performance of its
obligations under the Agreement.
 
11.2         Notices.  All notices shall be in English and in writing and (a) if
sent to Customer to the address identified on the Order Form and (b) if sent to
Google to such address as provided at: www.google.com/corporate/address.html or
as otherwise provided in writing for such notice purposes; provided, however,
that all invoices and payments shall be sent to the attention of Google Finance,
all legal notices shall be sent to the attention of the Google Legal Department,
and all other correspondence shall be sent to the attention of the account
manager specified by Google.  Notice shall be deemed given (i) upon receipt when
delivered personally, (ii) upon written verification of receipt from overnight
courier, (iii) upon verification of receipt of registered or certified mail or
(iv) upon verification of receipt via facsimile, provided that such notice is
also sent simultaneously via first class mail.
 
11.3   Assignment.  *** For purposes of this sentence, an assignment will be
deemed to include any transaction in which another party or parties acquire the
direct or indirect power to direct the management and policies of a party or its
assets, whether by way of merger, consolidation, change of control, sale of all
or substantially all of a party’s securities or assets, contract, management
agreement or otherwise.
 
11.4   Consultations.  Before a party initiates legal action against the other
arising from the Agreement (except to seek injunctive or equitable relief or to
otherwise protect its Intellectual Property Rights), the matter in controversy
will first be referred to an officer of each party, who shall make good faith
and reasonable efforts to resolve the matter within four (4) weeks of the date
of referral.
 
11.5   Governing Law.  The laws of California, excluding California’s choice of
law rules, and applicable federal U.S. laws shall govern the Agreement.  Each
party agrees to submit to the personal and exclusive jurisdiction of the courts
located in Santa Clara County, California. The parties specifically exclude from
application to the Agreement the United Nations Convention on Contracts for the
International Sale of Goods and the Uniform Computer Information Transactions
Act.
 
11.6   Equitable Relief.  Either party may seek equitable relief, including
temporary restraining orders or injunctions, in addition to all other remedies,
for breach or threatened breach of Customer’s exclusivity obligations contained
in this Agreement, either party’s license grant set forth in this Agreement, or
either party’s obligations contained in Sections 4 (Ownership; License Grant) or
Section 9.1 (Confidentiality) of this GSA.
 
11.7     Entire Agreement.  The Agreement supersedes any other prior or
collateral agreements, whether oral or written, with respect to the subject
matter hereof.  This GSA and related Order Form(s) (including any exhibits
thereto), and any terms located at Google URLs referenced pursuant to the
Agreement (which are all incorporated herein by reference), constitute the
entire agreement with respect to the subject matter hereof, and any terms
contained in any related purchase order(s) or other documents pertaining to the
subject matter of the Agreement shall be null and void.
 
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.
 
 
8

--------------------------------------------------------------------------------

 
 
11.8     Amendments.  ***
 
11.9     No Waiver.  The failure to require performance of any provision shall
not affect a party’s right to require performance at any time thereafter; nor
shall waiver of a breach of any provision constitute a waiver of the provision
itself.
 
11.10   Severability.  If any provision is adjudged by a court of competent
jurisdiction to be unenforceable, invalid or otherwise contrary to law, such
provision shall be interpreted so as to best accomplish its intended objectives
and the remaining provisions shall remain in full force and effect.
 
11.11   Survival.  The following sections of this GSA will survive any
expiration or termination of this Agreement:  4.1, 4.2, 4.3.1 (except for the
last sentence thereof), 5.2, 6, 7, 8, 9 (including the NDA), 10.3, 10.4, 10.5
and 11.
 
11.12   Independent Contractors.  The parties hereto are and shall remain
independent contractors and nothing herein shall be deemed to create any agency,
partnership, or joint venture relationship between the parties.  Neither party
shall be deemed to be an employee or legal representative of the other nor shall
either party have any right or authority to create any obligation on behalf of
the other party.
 
11.13   No Third Party Beneficiaries.  The Agreement is not intended to benefit,
nor shall it be deemed to give rise to, any rights in any third party.
 
11.14   Force Majeure; Transmissions.  Neither party shall be liable for failing
or delaying performance of its obligations (except for the payment of money) 
resulting from any condition beyond its reasonable control, including but not
limited to, governmental action, acts of terrorism, earthquake, fire, flood or
other acts of God, labor conditions, power failures, and  Internet disturbances.
Google will not be responsible for receiving data, queries or requests directly
from End Users or any other third party, for transmission of data between
Customer’s (or any End User’s) and Google’s network interface, or for displaying
any applicable Results Set(s) to End Users.
 
11.15   Successors; Counterparts; Drafting; General.  The Agreement (a) shall be
binding on and inure to the benefit of each of the parties and their respective
successors and assigns; (b) may be executed in counterparts, including facsimile
counterparts, each of which will be deemed an original and all of which when
taken together will constitute one and the same instrument; and (c) shall be
construed as if both parties jointly wrote it.  In the event of conflict between
the terms of this GSA and the terms of the Order Form, the Order Form shall
govern with respect to such conflict.
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this GSA by persons duly
authorized as of the GSA Effective Date.
 
Google: GOOGLE INC.
 
Customer: MIVA, INC.
     
By:
/s/ Sanjay Kapoor
 
By:
/s/ Peter Corrao
         
Print Name:
Sanjay Kapoor
 
Print Name:
Peter Corrao
     
Title:
Sr. Director, Strategic Partnerships
 
Title:
President & CEO
     
Date:
11/10/2008
 
Date:
11/10/08

 
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.
 
 
10

--------------------------------------------------------------------------------

 